           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKASNAS
                    WESTERN DIVISION

KARL YE COFFMAN, on
Behalf of K.M.C., a minor                                     PLAINTIFF

v.                         No. 4:18-cv-150-DPM-JTK

NANCY A. BERRYHILL,
Commissioner of Social
Security Administration                                    DEFENDANT

                                   ORDER
     No one objected to Magistrate Judge Kearney's Recommended
Disposition, NQ 16. After reviewing for clear errors of fact on the face
of the record,   FED.   R. CIV. P. 72(b) (Advisory Committee notes to 1983
Addition), and for legal error, the Court adopts the recommendation.
     So Ordered.



                                          D.P. Marshall Jr.
                                          United States District Judge
